OPINION UPON REMAND
PER CURIAM.
By order issued December 15, 2016, in Graves v. State, SC16-1360, this court’s previous opinion was quashed and remanded for reconsideration, in light of Hatten v. State, 203 So.3d 142 (Fla. 2016).
Upon reconsideration of this appeal, Appellant’s conviction, upon the jury’s guilty verdict, for attempted second-degree murder while in possession of a firearm is affirmed. However, the sentence of 42 years’ incarceration with a minimum term of 25 years, pursuant to section 775.087(2), Florida Statutes, is reversed and remanded for resentencing, in accordance with the opinion in Hatten.
ROWE, MAKAR, and BILBREY, JJ., CONCUR.